February 27, 1933. The opinion of the Court was delivered by
The action, commenced in the Court of Common Pleas for Greenville County, February 16, 1932, by Fred C. Davenport, by his guardian ad litem, as plaintiff, against the defendant, Piedmont Manufacturing Company, a South Carolina corporation, is a suit for recovery of damages for injuries alleged to have been sustained by the infant, the said Fred C. Davenport, on account of alleged wrongful acts of the said defendant, set out in the plaintiff's complaint, which complaint will be incorporated in the report of the case. The case was heard November 21, 1932, before his Honor, Judge J. Henry Johnson, on demurrer to the complaint interposed by the defendant. From the order of his Honor, Judge Johnson, overruling the demurrer, the defendant has appealed to this Court.
Upon due consideration of the entire record in the case, it is our opinion that Judge Johnson reached the proper conclusion in the case, and for the reasons stated by his Honor in the order issued overruling the demurrer, the exceptions are overruled and the said order affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM concur. *Page 170